DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 50, 52-53, 55, 58, 76, 77 and 78 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vierlinck et al. (US pgPub 2015/0133713) in view of Flynn (US pgPub 2016/0199667 and further in view of Svesson (US pgPub 2010/0034357).
Regarding claim 50, Vierlinck teaches a particle therapy system (fig. 1) comprising: 
a particle accelerator (101) to generate a particle beam (0090); 
at least one scanning magnet ([0005], wherein [0094] teaches using the PBS technique) to move the particle beam relative an irradiation target in a patient ([0005], [0149], [0154]); and 
a collimator (fig. 3, 108) between the at least one scanning magnet and the patient ([0099] teaches a telescope to bring collimator as close as possible to the area  of the patient to be irradiated, thus downstream of the scanning magnet and of the patient), the collimator comprising fingers that are arranged in parallel (as seen in figure 3) and that are computer-controlled to extend and to retract relative to a part of the collimator holding the fingers ([0075] teaches a control system for motorization of the plurality of leaves in the MLC and figure 3 shows some extended and some retracted), where positioning of the fingers by at least one of extension or retraction of the fingers defines an edge and blocks  a first part of the particle beam from reaching the patient while allowing a second part of the particle beam to reach the irradiation target (portion that passes through the aperture vs portion that is blocked by extended leaves); 
wherein the at least part of the collimator (fig. 3, 108) holding the fingers (114) is computer-controlled in accordance with a treatment plan ([0031]) to move in multiple dimensions within an irradiation field of the particle beam during movement of the particle beam by the at least one scanning magnet ([0141] collimator is moved in a plane perpendicular to the axis of the delivered beam, [0116] teaches the translation is in the x and y direction. Figure 3 shows the collimator 108 supporting leaves 114.  See also paragraph [0160].  Thus 108 is computer controlled to move in multiple dimensions (xy) within the irradiation field (i.e. provided by scanning the beam via the scanning magnets, [0005].  See also correction applied based on the determination of the deviation of the beam with respect to the isocenter as a function of pencil beam scanning see [0149], [0154])) the treatment plan specifying when and by how much the at least part of the collimator and the leaves move based on movement of the particle beam ([0005], [0149] and [0154] correcting deviation based on pencil beam scanning1)
wherein the irradiation field comprises a plane that is at an angle to the particle beam (scanning orthogonal to the irradiation beam, thus irradiation field comprises a plane that is at a 90 degree angle to the particle beam see paragraph [0005]) and that defines a maximum extent that a particle beam can move in the two dimensions relative to the irradiation target ([0005] maximum extent defined by scanning magnets scanning the beam in the orthogonal plane to the z-axis), and that, due to physical limitations of the particle therapy system, the particle beam cannot move beyond (physical limitations inherently exist)
 wherein movement in the multiple dimensions  in the irradiation field (two dimensional movement of figure 4) comprises (i) movement that follows a path of the particle beam through an interior cross-section of the irradiation target when the particle beam is in the interior to block the first part of the particle beam at the interior (figure 4 shows x and y movements, thus collimator is capable of movement in the interior of the irradiation target.  See further discussion in response to arguments section above) and (ii) movement along a perimeter of the irradiation target when the particle beam is along the perimeter (figure 4 shows x and y movements, thus collimator is capable of movement along the perimeter of the irradiation target.  See further discussion in response to arguments section above) that enables the edge defined by extension or retraction of the fingers to block the first part of the particle beam at least at a perimeter of the irradiation target ([0094]).
Vierlinck differs from the claimed invention by not disclosing a treatment plan specifying when and by how much the at least part of the collimator and the leaves move based on pencil beam scanning, Vierlinck fails to disclose which parameters of the pencil beam scanning are used to determine when and how much the collimator moves.
However, Flynn teaches the treatment plan specifying when and by how much the at least part of the collimator moves based on a size of the spots and a speed of movement of the particle beam ([0093] teaches trimmers tracking the edge of the target and change positions when the ion beam is scanned across the target to define sharp beam edges, thus the speed of the beam must be taken into consideration when forming a treatment plan in order for the collimator to intercept the beam. Further paragraph [0084]  teaches a width sufficient to completely block the unwanted portion of the ion beam, thus the size of the beam must inherently be considered in forming the treatment plan so as to remove only the unwanted portion of the ion beam when tracking as discussed in paragraph [0093]).
Flynn modifies Vierlinck by teaching parameters of a scanning beam to be considered when forming a treatment plan.
Since both inventions are directed towards dynamic collimation during beam scanning, it would have been obvious to consider the scan speed and the spot size of the pencil beam of Vierlinck as done in Flynn when forming a treatment plan because it would allow the collimator to correctly intercept the scanning beam so as to minimize the lateral spread of the beam ([0093]).
Vierlinck does not teach the area of the collimator relative to the total area of the irradiation field.
However, Svesson teaches wherein the collimator has a total area that is less than half an area of the irradiation field at a location of the collimator ([0090] and [0060]) 2.
Svesson modifies Vierlinck in view of Flynn by suggesting the dimensions of the collimator relative to the irradiation field
It would have been obvious to one of ordinary skill in the art to adopt the thinner collimator leaves allow for light and fast movements as compared to those of existing designs ([0074]).
Regarding claim 52, Vierlinck teaches wherein the at least one scanning magnet is configurable to move the particle beam from different incident angles ([0005]).
wherein the at least part of the collimator is computer-controlled to move based on movement of the particle beam as the particle beam is moved from different incident angles ([0010] and [0014] teaches scanning has an influence on the deviation of the beam with respect to the position of the isocenter, abstract teaches correction by moving the collimator).
Regarding claim 53, Vierlinck teaches wherein the collimator defines at least part of an aperture, and wherein the edge comprises an edge of the aperture (as seen in figure 3).
Regarding claim 55, Vierlinck teaches a gantry on which at least the particle accelerator is mounted, the gantry being configured to move the particle accelerator at least part-way around the patient (abstract).
Regarding claim 58, Vierlinck teaches wherein the multiple dimensions comprise Cartesian X and Y dimensions (0116).
Regarding claim 76, Vierlinck fails to teach teaches an energy degrader between the at least one scanning magnet and the collimator, the energy degrader comprising pieces other than plates to change an energy of the particle beam prior to the particle beam reaching the irradiation target.
Flynn teaches an energy degrader between the at least one scanning magnet and the collimator (range modulation system (350) is directly upstream DTC 312, as seen in figure 6a, thus downstream scanning magnets 54 seen in figure 2), the energy degrader comprising pieces other than plates to change an energy of the particle beam prior to the particle beam reaching the irradiation target (fig. 6a-b shows an alternative embodiment using wedges 350 for range modulation, [0094]).
Flynn modifies Vierlinck by providing an energy degrader.
Since both inventions are directed towards collimation of scanning beams, it would have been obvious to one of ordinary skill in the art to have the range shifter of Flynn in the device of Vierlinck because the range modulation system enable rapid modification of ion beam energies reducing the time necessary to treat a target ([0094]).

Regarding claim 77, Vierlinck teaches wherein the movement that follows the path of the particle beam through the interior of the irradiation target enables the edge defined by extension or retraction of the fingers to block part of the particle beam at the interior of the irradiation target, the interior of the irradiation target being within the perimeter of the irradiation target ([0141] and [0005] since the beam and the collimator are scannable in the same plane, Vierlinck is capable of blocking the particle beam at the interior of the irradiation target within the perimeter).
Regarding claim 78, Vierlinck teaches wherein the part of the particle beam at the interior of the irradiation target comprises a spot of the particle beam that is entirely within the perimeter of the irradiation target, the spot comprising a cross-section of the particle beam ([0005]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 50-52, 55 and 59-61 and 63-64 is rejected under 35 U.S.C. 103 as being unpatentable over Pu (US pgPub 2013/0053617) in view of Vierlinck et al. in view of Flynn in view of Svesson.
Regarding claim 50, Pu teaches a particle therapy system (fig. 1) comprising:
a particle accelerator to generate a particle beam ([0025]);
at least one scanning magnet (21, 22) to move the particle beam relative an irradiation target in a patient ([0025]); and
a collimator (6), between the at least one scanning magnet and the patient (as seen in figure 1), wherein the collimator comprises fingers that are arranged in parallel, and that are computer-controllable to extend and to retract relative to a part of the collimator holding the fingers (inherent to multi-leaf collimators, see figure 9), where positioning of the fingers at least one of extension or retraction of the fingers defines an edge and blocks a first part of the particle beam from reaching the patient while allowing the second part of the particle beam to reach the irradiation target (as seen by the aperture of figure 9, some of the beam is blocked by leaves and other parts are allowed to pass through to patient)
an irradiation field  that defines a maximum extent that a particle beam can move in two dimensions relative to the irradiation target (box in figure 9).
Pu fails to disclose wherein the at least part of the collimator holding the fingers is computer-controlled to move in multiple dimensions within an irradiation field of the particle beam during movement of the particle beam by the at least one scanning magnet, where the irradiation field comprises a plane that is at an angle to the particle beam, and where movement in the multiple dimensions in the irradiation field comprises (j) movement that follows a path of the particle beam through an interior of a cross-section of the irradiation target when the particle beam is in the interior to block the first part of the particle beam at the interior and (ii) movement along a perimeter of the irradiation target when the particle beam is along the perimeter that enables the edge defined by extension or retraction of the fingers to block the first part of the particle beam at the perimeter of the irradiation target.
However, Verlinck teaches these deficiencies as discussed above.
Vierlinck modifies the Pu by teaching an algorithm to correct for deviations of an isocenter due to pencil scanning using a collimator.
Since both inventions are directed towards spot scanning with a collimator, it would have been obvious to one of ordinary skill in the art to provide the movement of the collimator in response to a deviation of an isocenter due to a scanning pencil beam in the device of Pu because the correction would minimize the dose on the healthy tissues between the region of entry of the beam into the patient and the area to be treated, the patient is positioned in a precise manner such that the area to be treated is centered on the isocentre ([0009]).
Vierlinck differs from the claimed invention by not disclosing a treatment plan specifying when and by how much the at least part of the collimator and the leaves move based on pencil beam scanning, Vierlinck fails to disclose which parameters of the pencil beam scanning are used to determine when and how much the collimator moves.
However, Flynn teaches the treatment plan specifying when and by how much the at least part of the collimator moves based on a size of the spots and a speed of movement of the particle beam ([0093] teaches trimmers tracking the edge of the target and change positions when the ion beam is scanned across the target to define sharp beam edges, thus the speed of the beam must be taken into consideration when forming a treatment plan in order for the collimator to intercept the beam. Further paragraph [0084]  teaches a width sufficient to completely block the unwanted portion of the ion beam, thus the size of the beam must inherently be considered in forming the treatment plan so as to remove only the unwanted portion of the ion beam when tracking as discussed in paragraph [0093]).
Flynn modifies Vierlinck by teaching parameters of a scanning beam to be considered when forming a treatment plan.
Since both inventions are directed towards dynamic collimation during beam scanning, it would have been obvious to consider the scan speed and the spot size of the pencil beam of Vierlinck as done in Flynn when forming a treatment plan because it would allow the collimator to correctly intercept the scanning beam so as to minimize the lateral spread of the beam ([0093]).
Vierlinck does not teach the area of the collimator relative to the total area of the irradiation field.
However, Svesson teaches wherein the collimator has a total area that is less than half an area of the irradiation field at a location of the collimator ([0090] and [0060]) 3.
Svesson modifies Vierlinck in view of Flynn by suggesting the dimensions of the collimator relative to the irradiation field
It would have been obvious to one of ordinary skill in the art to adopt the thinner collimator leaves allow for light and fast movements as compared to those of existing designs ([0074]).

Regarding claim 51, Pu et al. teaches wherein the one or more scanning magnets are controllable to scan the particle beam more quickly for interior sections of the irradiation target than at edges of the irradiation target (figure 9 shows a zig-zag pattern where the interior 65 is scanned more quickly than the edge of the target because the edges of the target require the beam to be slowed and the direction changed, while scanning inside the target is a linear path).
Regarding claim 52, Pu teaches wherein the at least one scanning magnet is configurable to move the particle beam from different incident angles ([0025]).
Pu differs from the claimed invention by not disclosing wherein the at least part of the collimator is computer-controlled to move based on movement of the particle beam as the particle beam is moved from different incident angles.
However, Vierlinck et al. teaches wherein the at least part of the collimator is computer-controlled to move based on movement of the particle beam as the particle beam is moved from different incident angles ([0010] and [0014] teaches scanning has an influence on the deviation of the beam with respect to the position of the isocenter, abstract teaches correction by moving the collimator).
Vierlinck modifies the combined device by teaching an algorithm to correct for deviations of an isocenter due to pencil scanning using a collimator.
Since both inventions are directed towards spot scanning with a collimator, it would have been obvious to one of ordinary skill in the art to provide the movement of the collimator in response to a deviation of an isocenter due to a scanning pencil beam in the device of Pu because the correction would minimize the dose on the healthy tissues between the region of entry of the beam into the patient and the area to be treated, the patient is positioned in a precise manner such that the area to be treated is centered on the isocentre ([0009])
Regarding claim 55, Pu teaches a gantry on which at least the particle accelerator is mounted, the gantry being configured to move the particle accelerator at least part-way around the patient ([0048]).
Regarding claim 59, Pu teaches wherein the collimator is rotatable (via rotating gantry).
Regarding claim 60, Pu teaches wherein the collimator is computer-controlled to track movement of the particle beam (by gantry rotation the beam tracks the collimator).
Regarding claim 61, Pu teaches wherein the edge comprises an edge of an aperture (as seen in figure 9).
Regarding claim 63, Pu teaches wherein the collimator has an area that is less than a quarter of the area of the plane (arbitrarily defining a plane that fits this limitation as plane has no antecedence).
Regarding claim 64, Pu teaches wherein the collimator has an area that is less than an eighth of the area of the plane (arbitrarily defining a plane that fits this limitation as plane has no antecedence).


Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. and Verlinck, Flynn, Svesson in view of Gall (US pgPub 2009/0140672) and further in view of Verster (USPN 3,024,379).
Regarding claim 54, Pu et al. fails to disclose differs from the claimed invention by not disclosing a voltage source to provide a radio frequency (RF) voltage to a cavity to accelerate particles from a plasma column, the cavity having a magnetic field causing particles accelerated from the plasma column to move orbitally within the cavity; an extraction channel to receive the particles accelerated from the plasma column and to output the received particles from the cavity.
Pu differs from the claimed invention by not disclosing a voltage source to provide a radio frequency (RF) voltage to a cavity to accelerate particles from a plasma column, the cavity having a magnetic field causing particles accelerated from the plasma column to move orbitally within the cavity; an extraction channel to receive the particles accelerated from the plasma column and to output the received particles from the cavity.
However, Gall teaches a radio frequency (RF) voltage to a cavity (8) to accelerate particles ([0031]) from a plasma column (abstract, [0002], [0030]-[0032], [0046]-[0047] , note: 8 comprises the acceleration region ([0031]), extraction electrodes extract from ion source 18 to acceleration region and the ion source is a plasma column [0040] and [0046] and abstract), the cavity having a magnetic field causing particles accelerated from the plasma column to move orbitally within the cavity ([0002]); an extraction channel (24) to receive the particles accelerated from the plasma column and to output the received particles from the cavity (as seen in figure 1A), wherein the magnetic field is between 4 Tesla (T) and 20T ([0016]).
Gall modifies Pu by providing details of a particle accelerator, since both devices are directed towards particle acceleration, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the synchrocyclotron of Gall in the device of Pu because it facilitates improved ion extraction ([0047]).
The combined device differs from the claimed invention by not disclosing a regenerator to provide a magnetic field bump within the cavity to thereby change successive orbits of the particles accelerated from the plasma column so that, eventually, particles output to the extraction channel; wherein the magnetic field is between 4 Tesla (T) and 20T and the magnetic field bump is at most 2 Tesla.
However, Verster teaches a regenerator (8) to provide a magnetic field bump (as evidenced by the background section of the instant application, regenerators inherently provide a bump) within the cavity (8 is within cavity 1 as seen in figure 1) to thereby change successive orbits of the particles accelerated from the plasma column so that, eventually, particles output to the extraction channel (fig. 1 shows orbit changed by 8 to be extracted at 30 and col. 1, lines 11-17).
Verster modifies the combined device by providing a regenerator in the cavity.
Since both devices are directed towards accelerators, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the regenerator of Verster in the combined device “such that satisfactory radial concentration into a beam is obtained” (col. 1, lines 41-45).
While Verster does not specifically disclose the bump magnetic field strength.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the strength to be less than 2 Telsa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  


Claims 56, 66 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Verlinck, Flynn, Svesson in view of Goezinger et al. (US pgPub 2006/0033042).
Regarding claims 56, Verlinck et al. teaches a computer to control operation of the collimator so that the at least part of the collimator moves based on the movement of the particle beam (see discussion in claim 50 above, [0005], [0149] and [0154]).
Verlinck et al.  fails to disclose an energy degrader that is between the at least one scanning magnet and the patient, the energy degrader to receive the particle beam, the energy degrader comprising a beam- transmissible material that allows the particle beam to pass through the energy degrader and thereby change an energy of the particle beam; and a computing system to control operation of the energy degrader so that the energy degrader moves during movement of the particle beam.
Goezinger et al. teaches an energy degrader (depth modulator 6) that is between the at least one scanning magnet (8) and the patient (20), the energy degrader to receive the particle beam (5), the energy degrader comprising a beam- transmissible material that allows the particle beam to pass through the energy degrader (abstract, note modifying the depth of penetration inherently requires the degrader to have a beam transmissible material) and thereby change an energy of the particle beam ([0022]); and a computing system (SAMB, [0012]) to control operation of the energy degrader ([0057]) so that the energy degrader moves during movement of the particle beam ([0063] teaches simultaneous with transverse motion of the ion beam, modification of the penetration depth, wherein paragraph [0022] teaches the depth of penetration is modified by moving the plates).
	Goezinger et al. modifies Verlinck et al.  by providing energy modulation such that the depth of the ion beam may be controlled.
	Since both inventions are directed towards ion beam therapy, it would have been obvious to one of ordinary skill in the art to apply the depth modulator of Goezinger et al. to the device of Verlinck et al.  because it would compensate for target volume movements during ion beam irradiation to improve precision irradiation of a target volume ([0009]).
	Claim 66 recites substantially commensurate limitations as claim 56 and is rejected for the same reasons as discussed in the rejection of claim 56. Additionally, Goezinger teaches the energy degrader comprising plates that are computer-controlled to move based on movement of the particle beam ([0022] and [0063]).
Regarding claim 75, the Verlinck et al. in view of Goezinger teaches an energy degrader comprising plates (9/10) that are movable into and out of a path of the particle beam (as indicated by double sided arrows), the plates to change an energy of the particle beam prior to the particle beam reaching the irradiation target ([0022]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Vierlinck teaches correcting deviation based on pencil beam scanning ([0005], [0149] and [0154]). Therefore, the correction deviation during pencil beam scanning would result in movement of the collimator holding the leaves along a perimeter of the irradiation target, in a manner similar to that of the changing gantry angles seen in figure 7b. Such a correction occurs during delivery of the beam as discussed in paragraph [0141].  That is, figure 7b shows rotational correction of deviations.  When correcting deviations due to a scanning pencil beam, the correction would occur over a single parameter cross-section that the pencil beam scans. Moreover paragraph [0042] teaches a storage medium  for storing data related to the deviation of the beam with respect to an isocenter as a function of …irradiation parameters…a plan modifier controller adapted to modify said prescribed collimator data of said treatment plan by defining a correction of the position of said opening of said collimator.  One of the parameters defined in paragraphs [0149] and [0154] is pencil beam scanning.  In otherwords, the deviation of the beam is stored as a function of the pencil beam scanning and the collimator position is modified based on a function of the pencil beam scanning.  This is to correct isocenter deviations.  Therefore, if the correction of the isocenter position (i.e. modify the collimator position as a function of beam scanning) requires following the beam along a perimeter when the particle beam is along the perimeter, the collimator would be computer controlled to perform the claimed function.  While the claimed functions would be incidental, the manner of operating a device does not differentiate apparatus claim from the prior art (see MPEP 2114 II).
        
        2 Svesson teaches a scan pattern to produce a uniform rectangular field of 5x10 cm2 ([0090]) and a collimator  leaf thickness of  15-25 mm and a length of from about a few cm to 30 cm ([0060]).  That is a minimum side area of 1.5 cm x a few cm (i.e. 3 cm x 2 for second bank of leaves) would be 9 cm2 which is less than half an irradiation field of 50 cm2
        3 Svesson teaches a scan pattern to produce a uniform rectangular field of 5x10 cm2 ([0090]) and a collimator  leaf thickness of  15-25 mm and a length of from about a few cm to 30 cm ([0060]).  That is a minimum side area of 1.5 cm x a few cm (i.e. 3 cm x 2 for second bank of leaves) would be 9 cm2 which is less than half an irradiation field of 50 cm2